DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the amendment and RCE filed 25 October 2021.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-9, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2011/0145688, published 16 June 2011, hereafter Han) and further in view of Curtis (US 9824406, patented 21 November 2017) and further in view of Lyons et al. (US 2017/0177194, published 22 June 2017, hereafter Lyons).
As per independent claim 1, Han discloses a method for replacing a hyperlink to a referenced object with a smart link performed by a smart link management system, the method comprising:
receiving, from a first client device, a first content request for a hyperlink from a client device, the content request comprising a uniform resource locator (URL) of the referenced object, the URL indicating the location of the content, wherein the first content request is associated with a request to insert a visual object into a content item (paragraph 0076: Here, a user connects to a website via a URL. Here, the favicon visual object is inserted into the response)
identifying a data source where the referenced object is located based on the URL (paragraphs 0054 and 0081)
forwarding the first content request to the data source (paragraph 0083: Here, access information is mapped to a bookmark)
receiving metadata corresponding to the referenced object hosted by the data source (paragraph 0054)
forwarding the metadata to the client device for display on the client device in the form of a smart link, the smart link being a visual object for display in the content item and including at least a portion of the metadata received from the data source (Here, metadata about the site is obtained, including favicon (paragraph 0077). This favicon is a visual object, specifically, an image file (paragraph 0050))
Han fails to specifically disclose:
receiving a second content request from a second client device, the second content request associated with a request to view the content item 
responsive to the second content request, forwarding the content to the second client device for display on the second client device, the second client device being different from the first client device
However, Curtis which is analogous to the claimed invention because it is directed toward receiving content requests at multiple different devices, discloses:
receiving a second content request from a second client device, the second content request associated with a request to view the content item (claim 20)
responsive to the second content request, forwarding the content to the second client device for display on the second client device, the second client device being different from the first client device (claim 20: Here, a second additional client device submits a request for the content item. The content is then served to the second additional device)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Curtis with Han, with a reasonable expectation of success, as it would have enabled users associated with multiple devices to request contents from a server and receive the contents. This would have allowed a server to provide contents to multiple different users across different devices.
Han fails to specifically disclose a smart link management system that receives requests from various devices, forwarding contents by a smart link management system, and providing metadata by a smart link management system. However, Lyons discloses a smart link management system that receives requests from various devices, forwarding contents by a smart link management system, and providing metadata by a smart link management system (Figures 4-6 and 9A; paragraphs 0104-0113). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lyons with Han, with a reasonable expectation of success, as it would have allowed for management of links and providing previews and metadata to a user prior to accessing the page. This would have allowed a user to determine whether the contents of the page are those which they wish to view prior to accessing the entire page. This would have allowed them to conserve network resources and limit traffic as only the page they desire would be accessed.
As per dependent claim 2, Han discloses wherein the content request further comprising information for identifying a user requesting the smart link (paragraph 0076).
As per dependent claim 7, Han discloses wherein the visual object is at least one of an inline visual object inserted in line with text rendered on a display of the client device (Figure 6: Here, a favicon is displayed inline with the URL of the site) or a block card visual object.
With respect to claims 8-9 and 14, the applicant discloses the limitations substantially similar to those in claims 1-2 and 7, respectively. Claims 8-9 are similarly rejected.
With respect to claim 15 and 20, the applicant discloses the limitations substantially similar to those in claims 1 and 7, respectively. Claims 15 and 20 are similarly rejected.

Claims 3-6, 10-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han, Curtis, and Lyons and further in view of Jiang et al. (US 2015/0113019, published 23 April 2015, hereafter Jiang).
As per dependent claim 3, Han, Curtis, and Lyons disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Han discloses maintaining a list of data source descriptors for data sources that are supported by the smart link management system, each data source descriptor comprising a data source identifier and resolve URL pointing to a location that can be addressed by the smart link management system for forwarding a content request to the data source (paragraph 0081).
Han fails to specifically disclose data indicating whether the data source has restricted access or public access. However, Jiang, which is analogous art to the claimed invention because it is directed toward determining and resolving data sources having restricted access, discloses data indicating whether the data source has restricted access or public access (paragraph 0029). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Jiang with Han, with a reasonable expectation of success, as it would have enabled a user to store access information relating to sites, including key data. This would have enabled the user to seamlessly access restricted contents with his/her key, thereby providing a more efficient access to an end user.
As per dependent claim 4, Han, Curtis, and Lyons disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Han discloses wherein forwarding the content request to the data source further comprises:
identifying the resolve URL for the data source from the data source descriptor for the data source (paragraph 0081)
forwarding the content request to a location pointed by the resolve URL (paragraph 0081)
As per dependent claim 5, Han, Curtis, and Lyons disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Jiang discloses:
determining whether the data source is a restricted data source, the determination made by checking the data indicating whether the data source has restricted access or public access (paragraph 0029)
upon determining that the data source is a restricted data source, determining whether an access key corresponding to the user requesting the smart link and the data source is stored in an authentication platform (paragraph 0029)
upon determining that the access key is stored on the authentication platform retrieving the access key from an authentication platform (Figure 1)
forwarding the access key along with the content request to the data source (Figure 1)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Jiang with Han, with a reasonable expectation of success, as it would have enabled a user to store access information relating to sites, including key data. This would have enabled the user to seamlessly access restricted contents with his/her key, thereby providing a more efficient access to an end user.
As per dependent claim 6, Han, Curtis, and Lyons disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Jiang discloses:
determining whether the data source is a restricted data source, the determination made by checking the data indicating whether the data source has restricted access or public access (paragraph 0029)
upon determining that the data source is a restricted data source, determining whether an access key corresponding to the user requesting the smart link and the data source is stored in an authentication platform (paragraph 0029)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Jiang with Han, with a reasonable expectation of success, as it would have enabled a user to store access information relating to sites, including key data. This would have enabled the user to seamlessly access restricted contents with his/her key, thereby providing a more efficient access to an end user.
Han and Jiang fail to specifically disclose:
determining that the access key is not stored on the authentication platform
		generating and forwarding an error message to the client device
		initiating an authorization process with the data source to generate the access key for the user requesting the smart link and the data source
	However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to have determined that user authentication/access key is not stored, alerting a user that he/she is not a registered user, and initiating a procedure to allow the user to register for access. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Han-Jiang, with a reasonable expectation of success, as it would have enabled a user to be alerted that he/she is not registered to access a site and allowing him/her to register to access the site.
With respect to claims 10-13, the applicant discloses the limitations substantially similar to those in claims 3-6, respectively. Claims 10-13 are similarly rejected.
With respect to claims 16-19, the applicant discloses the limitations substantially similar to those in claims 3-6, respectively. Claims 16-19 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han, Curtis, and Lyons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144